Exhibit 10.3

SPLIT DOLLAR INSURANCE AGREEMENT

(Endorsement Method)

This Split Dollar Insurance Agreement (the “Agreement”) is effective as of the
4th day of May, 2010 by and among BANK OF THE OZARKS, an Arkansas state
chartered commercial bank, (the “Employer”) and BANK OF THE OZARKS AS TRUSTEE OF
THE LINDA AND GEORGE GLEASON INSURANCE TRUST, dated January 25, 2010 (the
“Trustee”).

WITNESSETH:

WHEREAS, the Employer recognizes the valuable services heretofore performed for
it by its Chairman of the Board and Chief Executive Officer, George G. Gleason,
II, (the “Insured”) and wishes to encourage his continued employment and to
provide him with additional incentive to achieve corporate objectives; and

WHEREAS, the Employer has agreed to provide the benefits upon the death of the
Insured set forth in this Agreement;

NOW, THEREFORE, the parties agree as follows:

 

  1. Life Insurance. The life insurance Policy with which this Agreement deals
is Policy Number C6932484 (the “Policy”) issued by Ohio National Life Assurance
Corporation of Cincinnati, Ohio (the Insurer), on the life of Insured.

 

  2. Rights of the Parties.

 

  a. Employer shall be the sole and exclusive owner of the Policy. This includes
all the rights of “owner” under the Policy, subject to paragraph 2(b) below.

 

  b. The Trustee shall have the right to designate the beneficiary of the
Policy’s death benefit in an amount equal to the lesser of the an amount equal
to the death benefit minus the policy cash value as of the Insured’s death or
the amounts set forth below:

 

  May, 2011 -   $2,660,184      May, 2012 -   $2,438,502      May, 2013 -  
$2,216,820      May, 2014 -   $1,995,138      May, 2015 -   $1,773,456      May,
2016 -   $1,551,774      May, 2017 -   $1,330,092      May, 2018 -   $1,108,410
     May, 2019 -   $886,728      May, 2020 -   $665,046      May, 2021 -  
$443,364      May, 2022 -   $221,682      May, 2023 -   $0   

Trustee’s rights and economic benefits, either in this Agreement or documented
on the Insurer’s records, are limited exclusively to the value of one-year death
benefit protection stipulated in this paragraph b.

 

1



--------------------------------------------------------------------------------

  3. Premium Payment. The entire premium on the policy shall be paid by Employer
as it becomes due.

 

  4. Policy Dividends. Policy dividends, if any, shall be applied to purchase
paid-up additional insurance protection.

 

  5. Right to Purchase Policy. Employer shall not sell, surrender, change the
insured or transfer ownership of the Policy while this Agreement is in effect
without first giving the Trustee the option to purchase the Policy during a
period of 60 days from notice to Insured of such intention. The purchase price
of the Policy shall be the cash value of the Policy as of the date of transfer
to Trustee, less any policy and premium loans and any other indebtedness secured
by the Policy. The exercise by the Employer of the power to surrender the policy
or to change the insured will terminate the rights of the Trustee, other than
the Trustee’s right to purchase the policy pursuant to this paragraph.

 

  6. Purchase of Insurance Upon Termination. This Agreement may be terminated by
mutual agreement of the Employer and the Trustee. This Agreement shall terminate
automatically upon termination of Insured’s employment with Employer for any
reason whatsoever other than the Insured’s death. If this Agreement is
terminated, Trustee shall have the right to purchase the Policy from Employer on
the same terms and conditions as specified in paragraph 5 hereof.

 

  7. Insurance Company Not Liable. The Insurer shall be bound only by the
provision of and endorsements of the Policy, and any payments made or action
taken by it in accordance therewith shall fully discharge it from all claims,
suits and demands of all persons whatsoever. It shall in no way be bound by or
be deemed to have notice of the provisions of this Agreement.

 

  8. Assignment Rights. The Trustee shall have the right to assign any part or
all of the Trustee’s interest in the Policy and this Agreement to any person,
entity or trust by execution of a written assignment delivered to the Employer
and the Insurer.

 

  9. Amending the Agreement. The Employer and Trustee can mutually agree to
amend this Agreement and such amendment shall be in writing and signed by the
Employer and Trustee.

 

  10. Binding Effect. This Agreement shall bind Employer and its successors and
assigns, Trustee and its successors and assigns, Insured and his heirs,
executors, administrators and assigns, and any Policy beneficiary.

 

  11. ERISA Requirements, The following provisions are part of this Agreement
and are intended to meet the requirements of the Employee Retirement Income
Security Act of 1974;

 

  a. The named fiduciary: The Employer.

 

  b. The funding policy under this Plan is that all premiums on the Policy be
remitted to the Insurer when due.

 

  c. Direct payment by the Insurer is the basis of payment of benefits under
this Plan, with those benefits in turn being based on the payment of premiums as
provided in the Plan.

 

2



--------------------------------------------------------------------------------

  d. For claims procedure purposes, the “Claims Manager” shall be the Employer.

 

  i. If for any reason a claim for benefits under this Plan is denied by the
Employer, the Claims Manager shall deliver to the claimant a written explanation
setting forth the specific reasons for the denial, pertinent references to the
Plan paragraph on which the denial is based, such other data as may be pertinent
and information on the procedures to be followed by the claimant in obtaining a
review of his claim, all written in a manner calculated to be understood by the
claimant. For this purpose:

 

  1. The claimant’s claim shall be deemed filed when presented orally or in
writing to the Claims Manager.

 

  2. The Claims Manager’s explanation shall be in writing delivered to the
claimant within 90 days of the date of the claim filed.

 

  e. The claimant shall have 60 days following his receipt of the denial of the
claim to file with the Claims Manager a written request for review of the
denial. For such review, the claimant or his representative may submit pertinent
documents and written issues and comments.

 

  f. The Claims Manager shall decide the issue on review and furnish the
claimant with a copy within 60 days of receipt of the claimant’s request for
review of his claim. The decision on review shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent Plan
provisions on which the decision is based. If a copy of the decision is not so
furnished to the claimant within such 60 days, the claim shall be deemed denied
on review.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this          day of             , 2010.

 

ATTEST:

    BANK OF THE OZARKS

 

    By:  

 

Secretary

          Title:  

 

    BANK OF THE OZARKS, AS TRUSTEE OF THE LINDA AND GEORGE GLEASON INSURANCE
TRUST (dated January 25, 2010)

ATTEST:

     

 

    By:  

 

Secretary

          Title:  

 

 

3